PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we agree with the State that the written amended sentence does not conform to the oral pronouncement of sentence. We do not agree, however, that the sentence either as orally pronounced or as written in the amended sentence conforms to the plea agreement of a forty-year prison term followed by ten years’ probation for four counts of solicitations to commit murder in the first degree. We therefore affirm the appellant’s judgment in case number 90-19437, but reverse the amended sentence and remand the case for the sentence to be restructured in accordance with the plea agreement of a forty-year prison term followed by ten years’ probation.
Convictions affirmed; sentence reversed and remanded with instructions.
DANAHY, A.C.J., and CAMPBELL and LAZZARA, JJ., concur.